Case: 3:17-cv-00149-MPM-JMV Doc #: 82-7 Filed: 07/12/19 1 of 10 PagelD #: 341

PLAINTIFFS EXHIBIT 7
EXCERPTS FROM DEPOSITION OF ROBYN WILLIAMS

PLAINTIFF’S
EXHIBIT

ea

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-7 Filed: 07/12/19 2 of 10 PagelD #: 342

 

10
11
12
13
14
L5
16
17
18
Lo
20
2d
22
23
24

25

 

Page 23

Q. And so the evidence that you did a
head check is -- is a handwritten -- not
signature, but initials?

A. Log entry.

Q. Yeah. Is there any other kind of
control to make sure that occurred?

A. Other than the communication with
central control that counts -- she did her
counts:

0. Okay. Have you talked with her?

A. No, I have not.

Q. Have you seen any report by her other

than the head count sheet?
A. I don't recall hers being a detailed

report in those that I read. I could probably

look and -- and tell you.
Q. I didn't find one.
A. Okay. I don't...

MR. GARNER: Were you asking about a
report from Ms. Gray?

MR. LEWIS: Uh-huh (affirmative).
Yes.

MR. GARNER: Okay.

MR. LEWIS: You want to look to see if

you have one?

 

EMM, INC. REPORTING 601.506.8261
EMMREPORTING@GMAIL.COM

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-7 Filed: 07/12/19 3 of 10 PagelD #: 343

 

10
Lt
T2
3
14
LS
16
Lf
18
19
20
21
a2
a0
24

25

 

Page 45

think we were -- let's see.
(Off the record.)
BY MR. LEWIS:

Q. Okay. Explain for me, are the
initials in the right-hand column, are those the
initials of the person doing the count?

A. That -- yeah, that would be the CoO

making the entry and the initials --

QO. And --
A. -- beside it.
O:. -- is that -- that -- is that the

person who's in the tower, or is it someone
else?

A. Yeah, it's the person who's in the
tower.

Q. Okay. So whose initials do you see

there starting after Ms. Wells' move to another

location?

A. So, Ms. Wells, according to this, left
at about 10:40 on the 31st. So this goes back.
Preparing to count, blah, blah, blah. Is that
one before this one? That one --

MR. GARNER: Well, that's after.

A. -~ you have there, is that after?

BY MR. LEWIS:

 

EMM, INC. REPORTING 601.506.8261
EMMREPORTING@GMAIL.COM

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-7 Filed: 07/12/19 4 of 10 PagelD #: 344

 

10
11
12
13
14
LS
16
17
18
LS
20
21
22
£3
24
25

 

Page 46
Q. This one is after.
A. Okay. So this says -- oh, here we go.
D -- well, that's Dorothy Gray, DG.
Q. Okay.
MR. GARNER: At what time?
THE WITNESS: Her first entry here is
23:10.
BY MR. LEWIS:
@.. All right. And is she in the tower,
or is she on the floor?
A. She would be in the tower because
that's where the logbook is.
Q. Do you know if she's still with the
company?
A. No, I don't.
Q. Okay.
MR. GARNER: Ron, I will represent to
you I don't think she is --
MR. LEWIS: Okay.
MR. GARNER: ~-- but we can find her.
MR. LEWIS: Right.
MR. GARNER: In fact, did -- let's go
off the --
A. in. Laer ==
MR. GARNER: Let's go off the record

 

EMM, INC. REPORTING 601.506.8261
EMMREPORTING@GMAIL.COM

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-7 Filed: 07/12/19 5 of 10 PagelD #: 345

 

10
Ad
12
13
14
LS
16
17
18
Lo
20
21
22
25
24

25

 

Page 47
real quick.
(Off the record.)
BY MR. LEWIS:
0; We're looking at the time clock record

for Dorothy Gray, and looking at Saturday,
December 31st, it apparently shows her clocking
in at 2 p.m., right?

A. Yes.

Q. And checking out -- clocking out at --

at 12 noon. Or is that a.m.? That's --

A. that’s 12 sii.

Q. -- 12 a.m.?

A. Yes.

Q. Okay. So she did not do the whole --
A. Keep going because right below that,

you have 12 A to --

Q. Oh, I --
A. ome TSR F.
Q. wei [o-= Io s6e. Okay.
So just -- just for the record, state

what hours she was on duty.

A. So she clocked in on the 31st and
covers this time frame. So the clock in is 2
p-m. to 12 a.m., and then it runs, because it's

another day, 12 a.m. to 5:38 a.m. on the Ist.

 

EMM, INC. REPORTING 601.506.8261
EMMREPORTING@GMAIL. COM

 

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-7 Filed: 07/12/19 6 of 10 PagelD #: 346

 

10
11
12
13
14
5
16
17
18
19
20
21
22
23
24
20

 

Page 48
Q. Okay. And shift change is supposed to

be at 6 a.m., right?

A. Correct.

Q. She checked out a little early? Not
real early but 5:38?

A. Yes.

Q. Okay. Would she have been replaced
immediately?

A. She would have been relieved by
someone. And looking at the log, this looks
like JP.

Q. Phillips?

A. Yeah. Yes.

Q. Jumodique -- JaDominique?

(Off the record.)
BY MR. LEWIS:

Q. Okay. So you think that
JaDominigque Phillips would have replaced her at
S128 axii, 2

A. According to the logs, the last entry
from Ms. Gray was 5:, it looks like, 04, and the
first entry from JP was 5:15. So, yes.

Q. Okay. They were both there together
for about 15 minutes or so?

A, Fifteen minutes, it looks like.

 

EMM, INC. REPORTING 601.506.8261
EMMREPORTING@GMAIL. COM

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-7 Filed: 07/12/19 7 of 10 PagelD #: 347

 

10
1i
12
ie
14
i
16
17
18
LS
20
21
22
23
24

25

 

Page 53
MR. GARNER: Yeah. Absolutely.
BY MR. LEWIS:
Q. Wal- -- Walter Rhone, was he an
absent?
THE WITNESS: I need to look at --
MR. GARNER: Yeah, yeah, yeah.
THE WITNESS: -- to be able to answer
that.
A. Yes, he was absent.

BY MR. LEWIS:
QO. Okay.

Carolyn Campbell?

And what about

A. She was absent as well.

Q. Okay.

those two then.

THE COURT REPORTER:

his last name,

MR. GARNER:

THE WITNESS:

MR. GARNER:

THE COURT REPORTER:

MR. LEWIS:

BY MR. LEWIS:

Well, we'll just pass over

Will you spell

Walter.

Rhone, R-O- --

Rhone, R-H- --
—~ R-H-O-N-E.

Okay.

As in the river.

Q. Have we -- have we gone through all of

the people that we know to have been in 2B

 

EMM,

INC. REPORTING

601.506.8261

EMMREPORTING@GMAIL. COM

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-7 Filed: 07/12/19 8 of 10 PagelD #: 348

 

10
11
ra
se
14
15
16
at
18
Lo
20
21
22
Fee
24

25

 

Page 55
Q. Okay. But we know who we're talking
about?
A. COPZGEE..

Okay.
MR. GARNER: Kathy Blake --
MR. LEWIS: Right.
MR. GARNER: -- correct?
MR. LEWIS: Right.
MR. GARNER: Okay.
MR. LEWIS: Kathy Blake.
BY MR. LEWIS:

Q. And we've also gone through who was --
who was there and who wasn't there, so I think
we've covered 4.

MR. GARNER: And 5.
MR. LEWIS: And 5.
BY MR. LEWIS:

Q. Okay. What -- what can you say about
our paragraph 6, here, "Describe backup |
measures, if any, which MTC employs routinely or
otherwise to compensate for no-show correctional
officers" since that seems to be a problem?

A. So it's a matter of trying to get
people to stay over from the previous shift

and/or have other people come in if it's -- if

 

EMM, INC. REPORTING 601.506.8261
EMMRE PORTING@GMAIL.COM

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-7 Filed: 07/12/19 9 of 10 PagelD #: 349

 

NR

10
i
dae
L3
14
£5
16
17
18
8
20
ad
oe
a3
24

ao

 

Page 56
it's their day off and you can get ahold of them

and have them -- have them come in.
Q. Makes sense.
A. (Witness nods head affirmatively.)
Q. No other way to do it, is there?
A. Yeah.

QO. Okay. So that would be the shift
supervisors trying to arrange all of that?

A. Yes.

Q. Okay. What -- what is your perception
of the extent to which the staff was effective
or -- or -- what's the word I'm looking for --
whether the -- the dorm was properly staffed
during these two shifts?

A. Well, staffing, like we talked about
earlier, is an ongoing issue trying to -- just
trying to hire and keep enough people.

Q. And that -- that was true of that dorm
that night?

A. Yes.

Q. Okay. And early morning?

A. Yes.

Q. All right. No. 6 has to do with the
head counts. How are those conducted?

A. How -- how was count conducted?

 

 

EMM, INC. REPORTING 601.506.8261
EMMREPORTING@GMAIL. COM

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-7 Filed: 07/12/19 10 of 10 PagelD #: 350

 

10
11
12
13
14
LS
16
17
18
L9
20
21
a2
23
24

25

 

Page 59

actually, right?

A. Yes.

Q. Is it a 360-degree --

A. Yes.

Q. Okay. And then central is behind that
somewhere?

A. Central is actually on the front end
Of =~ Li's we front.

Q. Okay.

A. So you have to pass by central to get
to the housing units.

Q. And how -- and how would they be
recording?
| A. Cameras.

Q Okay. Cameras?

A. Uh-huh (affirmative).

Q All right. So if the camera -- if the

video is no longer available, is there any other

way to corroborate the -- the handwritten
entries that say that there actually was a head
count each time they say it was?
A. No, not that I'm aware of.
Q. All right.
MR. GARNER: Other than talking to

Ms. Gray?

 

EMM, INC. REPORTING 601.506.8261
EMMREPORTING@GMAIL. COM

 

 
